Case 1:17-cv-23272-RNS Document 53-1 Entered on FLSD Docket 04/18/2019 Page 1 of 3




                    EXHIBIT A
Case 1:17-cv-23272-RNS Document 53-1 Entered on FLSD Docket 04/18/2019 Page 2 of 3



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

   SHARON WEINSTOCK, et al.,

                                Plaintiffs,
                 vs.                                         No. 17-cv-23272-RNS

   ISLAMIC REPUBLIC OF IRAN, et al.,

                           Defendants.
   ___________________________________________/




                                    [PROPOSED] JUDGMENT

          For the reasons set forth in the Final Default Judgment entered on April 5, 2019 (ECF
   No. 52), it is hereby ORDERED and ADJUDGED that this Court GRANTS Plaintiffs' Motion
   for Default Judgment against Defendant Islamic Republic of Iran (“Iran“).
          The Court hereby enters judgment against Defendant in the amounts specified below, for
   a total compensatory damages award of $26,291,000.Specifically:
          1. Sharon Weinstock shall be awarded $5,000,000 in compensatory damages.

          2. The Estate of Dov Weinstock shall be awarded $5,000,000 in compensatory damages.

          3. Moshe Weinstock shall be awarded $2,500,000 in compensatory damages.

          4. Geula Weinstock shall be awarded $2,500,000 in compensatory damages.

          5. Aryeh Weinstock shall be awarded $2,500,000 in compensatory damages.

          6. Chaim Mishael Weinstock (“Mishael“) shall be awarded $2,500,000 in compensatory

              damages.

          7. The Estate of Rabbi Simon Dolgin shall be awarded $2,500,000 in compensatory

              damages.

          8. The Estate of Shirley Dolgin shall be awarded $2,500,000 in compensatory damages.
Case 1:17-cv-23272-RNS Document 53-1 Entered on FLSD Docket 04/18/2019 Page 3 of 3



         9. The Estate of Yitzchak Weinstock shall be awarded $1,291,000 in compensatory

             damages.

   Done and ordered in chambers at Miami, Florida, on _______________, 2019.

                                                   /s/ ROBERT N. SCOLA_______
                                                   United States District Judge
